Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 03-1221

                              JACKY ANDRE,

                               Petitioner,

                                     v.

                          JOHN ASHCROFT,
                 UNITED STATES ATTORNEY GENERAL,

                               Respondent.



                ON PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                                  Before

                     Torruella, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                    and Lynch, Circuit Judge.


     Randall L. Johnson, with Johnson & Associates, P.C., on brief
for petitioner.
     Thomas K. Ragland, Attorney, Office of Immigration Litigation,
Civil Division, Peter D. Keisler, Assistant Attorney General, and
Emily Anne Radford, Assistant Director, on brief for respondent.



                              July 14, 2004
           Per Curiam.   Petitioner Jacky Andre appeals the Board of

Immigration Appeals's ("BIA") order affirming the denial of his

applications for asylum, withholding of removal, and relief under

the Convention Against Torture.       We affirm.

                                     I.

           Petitioner, a native and citizen of Haiti, entered the

United States from Canada at Buffalo, New York, on September 18,

1999.    On September 5, 2000, petitioner filed an application for

asylum   and   withholding   of    removal    with    the   Immigration   and

Naturalization Service ("INS").1          This application was denied and

petitioner was charged with removability under 8 U.S.C.

§ 1182(a)(6)(A)(i).

           At a hearing before the Immigration Judge on May 22,

2001, petitioner admitted the factual allegations against him,

conceded   removability,     and   requested     asylum,    withholding    of

removal, and relief under the Convention Against Torture.

           After a hearing on October 18, 2001, the Immigration

Judge denied petitioner's applications for asylum and withholding

of removal, finding that he was not a credible witness and that he

failed to prove past persecution or a well-founded fear of future

persecution.     The   Immigration    Judge    also    denied   petitioner's


1
       In March 2003, the relevant functions of the INS were
transferred into the new Department of Homeland Security and
reorganized into the Bureau of Immigration and Customs Enforcement
("BICE"). For simplicity, we refer to the agency throughout this
opinion as the INS.

                                    -2-
request for relief under the Convention Against Torture, finding it

unlikely that he would be tortured in the future by the Haitian

government or with the consent or acquiescence of a government

official.     Finally, the Immigration Judge denied petitioner's

request for voluntary departure in the exercise of discretion, and

pretermitted petitioner's application for adjustment of status

pursuant    to   8   U.S.C.   §   1255(i),      stating    that    it   lacked

jurisdiction.2

            Petitioner   appealed   to    the   BIA,    which   affirmed   the

Immigration Judge's decision on January 13, 2003.                 This appeal

followed.

                                    II.

A.          Asylum

            Petitioner   bears    the     burden   of     demonstrating    his

eligibility for asylum.       See Albathani v. INS, 318 F.3d 365, 373

(1st Cir. 2003).     Petitioner may meet that burden by demonstrating

past persecution or a well-founded fear of future persecution based

on "race, religion, nationality, membership in a particular social

group, or political opinion."       Id. (quoting 8 C.F.R.

§ 208.13(a)) (internal quotation marks omitted). To establish past

persecution, an applicant must provide "conclusive evidence" that



2
     Petitioner does not appeal the denial of voluntary departure
and adjustment of status. We therefore only consider his claims
for asylum, withholding of removal, and relief under the Convention
Against Torture.

                                    -3-
he was targeted on any of the five grounds.              Fesseha v. Ashcroft,

333 F.3d 13, 18 (1st Cir. 2003).             To show a well-founded fear of

future persecution, an applicant must meet both subjective and

objective prongs.        Id.       To satisfy the objective prong, an

applicant's    testimony       alone   may   be    sufficient,   but   it   must

constitute credible and specific evidence of a reasonable fear of

persecution.    El Moraghy v. Ashcroft, 331 F.3d 195, 203 (1st Cir.

2003).   To meet the subjective prong, the applicant must show his

fear is genuine.    See Aguilar-Solis v. INS, 168 F.3d 565, 572 (1st

Cir. 1999).     If an applicant has proved past persecution, "a

regulatory presumption that the applicant has a well-founded fear

of future persecution is triggered."              Guzman v. INS, 327 F.3d 11,

15 (1st Cir. 2003) (citing 8 C.F.R. § 208.13(b)(1)).

           "Determinations of eligibility for asylum or withholding

of   deportation   are     reviewed     under     the   substantial    evidence

standard."    Fesseha, 333 F.3d at 18.        The agency decision is upheld

if it is "supported by reasonable, substantial, and probative

evidence on the record considered as a whole."            Id. (quoting INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992)).              Under the substantial

evidence standard, "[t]o reverse the BIA finding, we must find that

the evidence not only supports that conclusion, but compels it

. . . ."       Elias-Zacarias, 502 U.S. at 481 n.1 (emphasis in

original).




                                       -4-
           Petitioner testified to the following facts.          He began

living with his aunt and uncle in Port-au-Prince after his mother

died in April 1988.       In 1989, he became a member of the Parti

Agricole Industrial National ("PAIN"), a party that sought to

foster solidarity and to further democracy in Haiti.         In September

1993, he began working for PAIN as a driver.              Petitioner also

worked as a coordinator and mechanic for PAIN.       The leader of PAIN

was Louis Dejoie II, a man whom petitioner knew personally.

           In July 1995, the home of petitioner's aunt was set on

fire while he was in bed about to go to sleep.        The neighbors put

the fire out before the house burned down.           Petitioner was not

harmed. Petitioner testified that he believed the fire was started

because he was a member of PAIN.        After this incident, petitioner

left his aunt's house and slept at different places until 1999,

although he continued to use his aunt's address as his place of

residence. Petitioner testified that his aunt received daily phone

calls from unknown individuals who asked for petitioner and said

they "would get" petitioner.

           Petitioner's    testimony    described   two   incidents   that

occurred in July 1999 relating to his job as a driver for PAIN.

The first incident involved an unidentified person who fired shots

in the air as the bus petitioner was driving passed by while other

people threw rocks at the bus which caused the windshield to

shatter.   Petitioner was not harmed.      Petitioner testified that he


                                  -5-
reported this incident to Louis Dejoie II.             The second incident

involved a policeman who fired shots into the air after petitioner

had parked the bus and was walking home.          Petitioner reported the

incident to the police who allegedly accused him of lying and

laughed at him.

            Petitioner flew to Canada, where he stayed with a friend

for fifteen days before entering the United States. When asked why

he   did   not   remain    in   Canada,   petitioner   stated   that   he   had

relatives and friends in the United States and knew he would be

safe here.       Petitioner also testified that, since his arrival in

the United States, he learned that PAIN's headquarters had been

burned down and Louis Dejoie II had died.

            1.       Credibility

            The Immigration Judge found that petitioner was not a

credible witness.         "[W]hen a hearing officer who saw and heard a

witness makes an adverse credibility finding and supports it with

specific findings, an appellate court ordinarily should accord it

significant respect."           Aguilar-Solis, 168 F.3d at 571.        In this

case, the Immigration Judge supported her credibility determination

with specific findings which "amply justified the IJ's conclusion

that the petitioner's testimony lacked crediblility."              Id.      The

Immigration Judge noted several inconsistencies in petitioner's

testimony relating to the alleged instances of persecution. First,

petitioner testified that he reported the first July 1999 incident


                                       -6-
to Louis Dejoie II.      Petitioner also testified that he learned of

Louis Dejoie II's death after his arrival in the United States.

However, one of the documents petitioner submitted stated that

Louis   Dejoie   II    died   in   1998.   When    confronted   with   this

inconsistency, petitioner merely repeated his prior testimony.

Second, petitioner originally testified that, in the first July

incident, shots were fired at the tires of the bus he was driving.

He later testified that these shots were fired into the air.           The

Immigration Judge also noted other inconsistencies in petitioner's

testimony that supported an adverse credibility finding.               The

Immigration Judge supported her credibility determination with

specific findings, and nothing in the record before us compels a

contrary conclusion.       See id.

           2.         Past Persecution

           The Immigration Judge found that petitioner's testimony,

were it credible, did not sustain his burden of proving either past

persecution or a well-founded fear of future persecution.               "To

qualify as persecution, a person's experience must rise above

unpleasantness, harassment, and even basic suffering."          Nelson v.

INS, 232 F.3d 258, 263 (1st Cir. 2000).           We are not compelled to

make a decision contrary to the Immigration Judge and BIA based on

a favorable reading of petitioner's testimony.            Petitioner was

never physically harmed in any way, nor was he ever confined.

Petitioner also failed to show that the alleged incidents of


                                     -7-
persecution occurred as a result of his political opinion or any

other protected ground.3         We agree with the Immigration Judge's

finding that it was more likely that the July 1999 incidents where

petitioner was driving a bus with "PAIN" written on the side

occurred   due    to    the   general    civil      unrest    in     Haiti   than    to

petitioner's political opinion.          The Immigration Judge's and BIA's

conclusion that petitioner failed to show past persecution is

therefore supported by substantial evidence.

           3.          Future Persecution

           Substantial        evidence     also      exists     to     support      the

determination that petitioner did not demonstrate a well-founded

fear of future persecution.        Because petitioner did not prove past

persecution, he is not entitled to the regulatory presumption of a

well-founded fear of persecution.               See Guzman, 327 F.3d at 15.

Petitioner could still establish a well-founded fear of future

persecution      by    proving   that    his    fear   is     "both    genuine      and

objectively reasonable." Aguilar-Solis, 168 F.3d at 572. We focus

our discussion on the objective prong.                 The relevant inquiry is

"whether   a      reasonable      person       in    the     asylum     applicant's

circumstances would fear persecution on account of a statutorily


3
        There was no evidence that the fire at the home of
petitioner's aunt was set intentionally, much less that the fire
was set due to petitioner's membership in PAIN.     Regarding the
alleged threatening telephone calls to petitioner's aunt, there is
again no evidence demonstrating a political motive for the calls.


                                        -8-
protected    ground."     Id.;      see     also    Fesseha,   333    F.3d    at   19.

Petitioner    argues    that   he     has    a    well-founded   fear   of    future

persecution    because    he    and    his       political   party,   PAIN,    faced

persecution in the past, and because the documentary evidence he

submitted shows that there is a pattern of political crime and

disorder in Haiti.       However, as stated above, petitioner has not

met his burden of proving past persecution on account of his

membership in PAIN. We also agree with the Immigration Judge that,

at   best,   petitioner's      documentary         evidence,   including     country

reports, shows that Haiti has suffered a great deal of unrest and

crime.   This evidence does not compel a finding that a reasonable

person in petitioner's circumstances would fear persecution on

account of a statutorily-protected ground.

             Because we find substantial evidence to support the

Immigration Judge's and BIA's findings that petitioner was not a

credible witness, failed to demonstrate past persecution due to a

protected ground, and failed to demonstrate a well-founded fear of

future persecution due to a protected ground, we affirm the denial

of asylum.

B.           Withholding of Removal

             If a petitioner is unable to satisfy the less stringent

standard for asylum, he is a fortiori unable to satisfy the test

for withholding of deportation.              Albathani v. INS, 318 F.3d 365,

372 (1st Cir. 2003).

                                          -9-
C.          Convention Against Torture

            Petitioner's final argument is that he will be tortured

if he is deported to Haiti.      Under Article III of the Convention

Against Torture, petitioner must demonstrate that it is more likely

than not that he will be tortured if removed to Haiti in order to

obtain   relief.    8   C.F.R.   §    208.16(c)(2).      The    regulations

implementing the Convention Against Torture define torture as

"severe pain or suffering, . . . inflicted by or at the instigation

of or with the consent or acquiescence of a public official or

other person acting in an official capacity."          8 C.F.R.

§ 208.18(a)(1). Petitioner has not presented any evidence that any

governmental official or other person acting in official capacity

has tortured petitioner, and his documentary evidence does not

substantiate his allegations of torture in Haiti.              See Elien v.

Ashcroft, 364 F.3d 392, 399 (1st Cir. 2004).          We see no reason to

disturb the findings of the Immigration Judge as to the Convention

Against Torture and the BIA's affirmance thereof.

                                     III.

            For the reasons stated above, the BIA's order is

affirmed.

            Affirmed.




                                     -10-